DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson 2018/0057236.
	Erickson discloses a fitment assembly (400) for use with a fluid container, which comprises a fitment (402), the fitment having a bottom portion (410), a top portion (412), and a sealing area (471); and a poppet seal/central support member (452), the poppet seal having a sealing portion (475), a flexible portion (454), and an attachment portion (484); wherein: the attachment portion of the poppet seal is secured to the bottom portion of the fitment as seen in Figure 23; the fitment assembly having a closed position wherein the flexible portion undergoes a first amount of deflection which holds the poppet sealing portion in contact with the fitment sealing area, preventing fluid flow from the fitment bottom portion to the fitment top portion as seen in Figure 23; and the fitment assembly having an open position wherein the flexible portion undergoes a second amount of deflection that is greater than the first amount of deflection and the poppet sealing portion is not in contact with the fitment sealing area, allowing fluid flow between the fitment bottom portion and the fitment top portion as seen in Figure 24; the poppet attachment portion includes a through hole (494) to provide a flow path past the attachment portion when the fitment assembly is in the open position; the poppet flexible portion includes a through hole to provide a flow path past the flexible portion when the fitment assembly is in the open position; the fitment assembly has a transportation position wherein the contact between the fitment sealing area and the poppet sealing portion maintains the poppet sealing portion in place in the fitment assembly and the contact between the fitment sealing area and the poppet sealing portion creates a fluid seal between the fitment bottom portion and the fitment top portion as seen in figure 23; a non-tapered sealing surface on the poppet sealing portion creates the fluid seal with the fitment sealing area as seen in Figure 23; the poppet sealing portion contacts the fitment sealing area within a sealing groove when the fitment assembly is in the transportation position as seen in Figure 23.
Allowable Subject Matter
5.	Claims 18-19 are allowed.
6.	Claims 4-8, 13-17, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754